      Case 2:20-cv-00990-GMS Document 17 Filed 09/11/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Melissa Troutz-Sumpter,                           No. CV-20-00990-PHX-GMS
10                  Plaintiff,                         ORDER
11   v.
12   99 Cents Only Stores LLC, et al.,
13                  Defendants.
14
15
16          Pending before the Court is the Stipulation to Dismiss with Prejudice (Doc. 16) filed
17   by Plaintiff Melissa Troutz-Sumpter and Defendant VTA, Ltd. Accordingly,
18          IT IS HEREBY ORDERED granting the Stipulation (Doc. 16). Plaintiff’s claims
19   against Defendant VTA, Ltd. are dismissed with prejudice; each party to bear its own
20   attorneys’ fees and costs.
21          Dated this 11th day of September, 2020.
22
23
24
25
26
27
28
